Citation Nr: 0429479	
Decision Date: 10/04/04    Archive Date: 11/08/04

DOCKET NO.  03-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from April 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for hepatitis C.


FINDINGS OF FACT

1.  Competent medical evidence shows that appellant currently 
has hepatitis C and also has consequent liver damage.

2.  There is no competent evidence showing that appellant 
acquired the hepatitis C virus during his military service or 
that it is related to any event or occurrence therein.

3.  There is no competent evidence in the file showing 
diagnosis for hepatitis C unit many years after appellant's 
discharge from military service, and there is no competent 
evidence relating the hepatitis to service.


CONCLUSION OF LAW

Hepatitis C or residuals therefrom were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was received after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete claim for 
service connection for hepatitis C was received in February 
2002; the request was denied by rating decision in August 
2002.  Prior to the denial, the AOJ sent appellant a duty-to-
assist letter in May 2002; RO also sent appellant duty-to-
assist letters (general and hepatitis C-specific) in February 
2003 during the pendancy of this appeal.  None of these 
letters expressly satisfied the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the duty-to-assist letters that were sent to 
appellant did not specifically contain the fourth element, 
the Board finds that appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.   
The duty-to-assist letters cited above, the rating decision 
of August 2002, the Statement of the Case (SOC) in January 
2003, and the Supplemental Statement of the Case (SSOC) in 
September 2003 all listed the evidence on file that had been 
considered in formulation of the decision.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC); appellant did not 
identify any other sources from which relevant evidence 
should be pursued.  Appellant was also afforded a VA medical 
examination in support of his claim.  Appellant was advised 
of his entitlement to a hearing before the RO's Decision 
Review Officer or before the Board, but he did not choose to 
avail himself of such a hearing.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  There is no 
indication therein that appellant was diagnosed with or 
treated for any hepatological condition while in service.  
There is no indication of blood transfusion, sexual 
promiscuity, or intravenous drug use while in service.  
Appellant's separation physical does not record that 
appellant had any tattoos at the time of his discharge, and 
the discharge physical notes no symptoms associated with the 
hepatitis C virus.  

Appellant underwent VA medical treatment in March 1972 for an 
unrelated condition (hemorrhoids).  In the "history" 
portion of the examination appellant denied drug use.  He 
reported only occasional social drinking, and reportedly had 
been smoking for about 8 years.  Appellant was noted to have 
gonococcal urethritis, a sexually transmitted disease, and 
was treated for that condition concurrently with the 
hemorrhoids.
  
Appellant submitted the instant claim for service connection 
for hepatitis C in February 2002.

Treatment records from Dorn VA Medical Center (VAMC) are on 
file for the period April 2001 through August 2002.  The 
earliest note, April 2001, shows appellant had already been 
diagnosed with the hepatitis C virus, although at the time he 
was asymptomatic.  A note of May 2001 shows emerging hepatic 
abnormalities, including pancreatitis, possibly consequent to 
hepatitis, and appellant was counseled to stop or reduce his 
alcohol consumption due to the possibilities of cirrhosis or 
liver cancer.  Notes from May 2001 also record a history of 
intravenous drug abuse about 10 years previously (i.e., 
approximately 1991).  A note from August 2002 shows that VAMC 
was concerned about abnormal laboratory results (elevated 
alkaline phosphate) and about appellant's continued heavy 
drinking.

RO denied service connection for hepatitis C by a rating 
decision in August 2002.  Appellant submitted a timely Notice 
of Disagreement (NOD) in October 2002.  The NOD asserts that 
appellant used intravenous drugs in Vietnam, and that while 
in Vietnam there was a sharing of needles, soap, razors, 
food, etc.

Appellant submitted a VA Form 9 (substantive appeal) in 
January 2003 that appears to contend that, even if appellant 
did not contract the hepatitis C virus in Vietnam, he did 
begin his drug and alcohol use in Vietnam, so the 
consequences of that substance use should be service 
connected.  

VAMC notes are on file for the period August 2002 through 
January 2003.  A note from September 2002 shows that 
appellant had a loss of 20 pounds over the past year but 
gained weight back when he stopped drinking.  Notes from 
December 2002 show that appellant had an elevated liver 
function tests (LFT); notes from January 2003 show improved 
LFT compared to previous levels.

Appellant underwent a VA medical examination in February 
2003.  The examiner did not have the C-file available.  
Appellant reported that he had not worked for four or five 
years due to general malaise that appellant attributes to the 
effects of the hepatitis C virus.  The infection was first 
diagnosed one year previously (i.e., 2002).  Appellant had 
not yet had liver biopsy or treatment.  The examiner noted 
appellant's vital signs and appellant's laboratory results.  
The examiner's diagnosis was "hepatitis C viral infection 
with evidence of moderate liver damage."

Appellant submitted a statement in February 2003 reiterating 
that his hepatitis C is due to his drug and alcohol abuse in 
Vietnam.  Appellant's statement disavows any drug or alcohol 
abuse prior to Vietnam.

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  Here, there is medical evidence that 
appellant currently has hepatitis C antibodies and that he 
has reported liver damage.  The Board accordingly finds that 
the first part of the Hickson analysis is satisfied.

The second part of the Hickson analysis is evidence of an in-
service disease or injury.  Here, appellant's service medical 
records show no diagnosis or treatment for hepatitis.  There 
is no hepatological item of note.  The service records show 
no blood transfusion, high-risk sexual activity, IV drug use, 
tattoos, or other activity during service that is recognized 
as constituting a high risk of HCV infection (tattoos are 
discussed separately below).  The separation physical 
examination report and supporting Report of Medical History 
are silent in regard to symptoms of hepatitis during service.  
The Board accordingly finds that the second part of the 
Hickson analysis is not satisfied.

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service 
injury or disease.  There being no medical evidence of a 
nexus between appellant's military service and his current 
hepatitis C, the Board finds that the third part of the 
Hickson analysis has not been satisfied.  There has been no 
competent opinion that the hepatitis findings currently made 
are in any way related to service or have been present but 
undetected since service.

Direct service connection requires that all three parts of 
the Hickson analysis be satisfied.  As noted above, the 
claimed disorder fails to satisfy any of the three parts 
(evidence of a current disability, evidence of a disease or 
injury in service, and evidence of nexus between the first 
two).

As an alternative to the Hickson analysis, service connection 
may be awarded under 38 C.F.R. § 3.303(b) for a chronic 
condition when (1) the chronic disease manifests itself in 
service and the veteran currently has the same condition, or 
(2) a disease manifests itself in service and is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
There being no evidence that hepatitis manifested itself in 
service, the Board finds that service connection is not 
available as a chronic condition under 38 C.F.R. § 3.303(b) 
(2004).

Some chronic diseases are presumed to be service connected if 
their onset is shown within one year of discharge from 
service, even if not documented in service medical records.  
38 C.F.R. § 3.309 (2004).  Hepatitis is not a disease 
entitled to this presumption; also, there is no evidence of 
onset within one year of discharge.  Presumptive service 
connection under 38 C.F.R. § 3.309 accordingly does not 
apply.

Appellant has submitted statements to the effect that he used 
intravenous drugs in Vietnam.  There is no objective evidence 
substantiating appellant's use of intravenous drugs in 
Vietnam.  There is objective evidence that appellant was 
sexually promiscuous in 1972, after his discharge from 
service, and that appellant was using intravenous drugs as 
later as 1991.  Intravenous drug use and sexual promiscuity 
are both risk factors for hepatitis C.  Given that there is 
no evidence hepatitis C was diagnosed prior to 2002, and 
given that all documented risk factors occurred after 
service, the Board considers that it is more probable that 
appellant acquired the hepatitis C some time after his 
discharge from service.

Moreover, for the sake of argument, even the presence of drug 
and alcohol abuse wound not provide a basis for a grant of 
the benefits requested, as it would be indicative of willful 
misconduct.  As such, given the facts in this case, service 
connection would be precluded by law.  See 38 C.F.R. § 3.303.  
That matter need not be reached however, as first there is no 
showing of drug or alcohol abuse in service, and, second, 
drug and alcohol abuse have not, by competent medical 
evidence been established as the cause of the hepatitis 
discussed herein.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for hepatitis C is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



